Citation Nr: 9926709	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  96-16 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to an increased rating for post-traumatic stress 
disorder with alcohol dependence and dysthymia, currently 
rated as 50 percent disabling.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1966 to September 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1996 by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO).  The Board remanded the case in 
December 1997 and again in December 1998.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal has been obtained.

2.  The veteran's post-traumatic stress disorder with alcohol 
dependence and dysthymia is not shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

3.  The veteran's service-connected disabilities are post-
traumatic stress disorder with alcohol dependence and 
dysthymia, rated as 50 percent disabling; tinnitus, rated as 
10 percent disabling; posterior tibial tendinitis and arch 
strain of the right foot secondary to a shell fragment wound, 
rated as noncompensably disabling; and bilateral hearing 
loss, rated as noncompensably disabling. 

4.  The veteran has completed a high school education, and 
has occupational experience as a janitor, as a trainman, as a 
construction worker, and as a millwright.

5.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 50 
percent for post-traumatic stress disorder with alcohol 
dependence and dysthymia are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for 
increased ratings is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has declined the opportunity to have a 
personal hearing.  The Board does not know of any additional 
relevant evidence which is available.  

The Board has noted that the veteran's attorney has made 
several arguments which are to the effect that additional 
development of evidence is needed.  In a letter dated in June 
1998, he stated that the veteran was experiencing an increase 
in the severity of his conditions, and should be afforded 
another compensation examination.  The Board notes, however, 
that the veteran had been afforded a disability examination 
only a few months earlier in April 1998.  Moreover, there is 
no specific explanation as to how the disorders have 
increased in severity.  Therefore, the Board finds no 
substantial basis for affording the veteran another 
examination based on the unsupported allegation that the 
disorders have increased in severity.

The veteran's attorney also requested an advisory/independent 
medical opinion.  He argued that such an opinion was 
warranted because the VA compensation examinations were 
inadequate and did not include an opinion regarding the 
etiology of the claimed conditions.  However, the assertion 
of inadequacy of a VA examination is not a basis for an 
independent medical opinion.  38 C.F.R. § 3.328 (1998) 
provides that, when warranted by the medical complexity or 
controversy involved in a pending claim, an advisory medical 
opinion may be obtained from one or more medical experts who 
are not employees of VA.  Approval shall be granted only upon 
a determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion  With regard to the assertion 
that an independent medical opinion is warranted because the 
VA examinations "did not provide a nexus or etiology" for 
the veteran's post-traumatic stress disorder, the Board would 
point out that service connection for post-traumatic stress 
disorder has been established and is not at issue in this 
case.  The issue at hand is whether the veteran is entitled 
to compensation for post-traumatic stress disorder in excess 
of the current 50 percent evaluation.  The Board points out 
that, where service connection has been granted, and the 
pertinent issue is the evaluation assigned the service-
connected disability, the Court has held that, while a 
disability must be evaluated in relation to its history, 38 
C.F.R. § 4.1, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  Furthermore, the Board fails to see 
how an evaluation conducted without the veteran present would 
be more probative of the level of disability than the VA 
examinations conducted upon the veteran.  In any event, in 
view of the Board's finding that the VA examinations were 
adequate for rating purposes, the veteran's request for an 
advisory medical opinion is denied.  

In a letter dated in July 1998, the veteran's attorney argued 
that a new compensation examination was required because the 
examining physician in April 1998 did not have the veteran's 
claims folder available for review.  With regard to the 
veteran's claim of inadequacy due to the absence of review of 
the claims folder, the VA General Counsel, in a binding 
precedent opinion, indicated that 38 C.F.R. § 4.1 does not 
require that the medical history of disability be obtained 
from the examiner's review of prior medical records as 
opposed to the oral report of the person examined, nor is a 
medical records review required in all circumstances where a 
rating examination is conducted pursuant to the duty to 
assist.  The VA General Counsel has concluded that an 
examiner's review of a veteran's prior medical records may 
not be necessary in all cases, depending upon the scope of 
examination and the nature of the findings and conclusions.  
VAOPGCPREC 20-95.  In the present case, the examination 
reports show that the examiners considered the full history 
of the veteran's disabilities.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  



I.  Entitlement To An Increased Rating For Post-Traumatic 
Stress
 Disorder With Alcohol Dependence And Dysthymia,
 Currently Rated As 50 Percent Disabling.

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 50 percent for his 
service-connected post-traumatic stress disorder.  He asserts 
that the disorder is productive of severe impairment.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.

Pursuant to the regulations in effect November 7, 1996, and 
thereafter, Diagnostic Code 9411 under redesignated 38 C.F.R. 
§ 4.130 provides that a 50 percent rating is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The 50 percent rating for the veteran's post-traumatic stress 
disorder was previously confirmed by the Board in a decision 
of December 1997.  The only additional evidence regarding the 
current severity of the disorder is a VA post-traumatic 
stress disorder examination report dated in April 1998.  The 
report shows that the veteran was 49 years old, married, and 
had two grown children.  He was not working due to a recent 
operation.  He graduated from high school in 1966.  He gave a 
history of being involved in extensive combat in Vietnam.  
While speaking of that history, he became visibly agitated 
and cried.  His wife, who accompanied him, also cried.  He 
met his wife a year after being released from service.  He 
recounted having held fifty or more jobs over the first few 
years.  Ultimately, he settled into being a self employed 
contractor for about 20 years.  More recently, he had done a 
variety of jobs, including custodial work.  He had surgery in 
December 1997 for blockage of the arteries in his neck and 
had been off of work since then.  He had recently received 
approval to return to work, but had not yet decided what to 
do.  He did some work on his property and went fishing on 
occasion.  He also did wood working.  

The examiner stated that the veteran clearly met the criteria 
for a diagnosis of post-traumatic stress disorder.  The 
veteran reportedly described sustained and horrendous events 
with long periods of fearfulness and tension.  He also 
described nightmares.  He said that the dreams had become 
somewhat better over the years.  They were usually of 
battles.  He described recurrent and intrusive recollections.  
He described a sense of things recurring, particularly with 
any reminder.  He described and demonstrated intense 
psychological distress, even when talking about the events.  
He and his wife both described efforts to avoid thoughts and 
feelings.  He described limited interests, but he did have 
some.  He described having very limited relationships, 
primarily with his immediate family.  He had chronic 
difficulty falling and staying asleep.  This reportedly had 
been present ever since Vietnam, and troubled him a great 
deal.  He also had major difficulties with irritability and 
outbursts.  He described becoming very angry and abusive, and 
his spouse confirmed this account.  He was hypervigilent and 
startled easily with noises. 

He and his wife concurred that the symptoms had not changed a 
great deal over the years.  Various medications had been 
helpful, but had led to a considerable dulling and drugging 
effect.  The veteran described chronic low grade depression.  
The examiner said that this appeared to be secondary to the 
post-traumatic stress disorder.  The veteran also described 
times of significant alcohol abuse on an episodic basis, 
maybe every two to four days.  He said that he often will 
drink to intoxication at that time, typically around twelve 
beers or comparable amounts of hard liquor.  The veteran 
appeared to meet the criteria for a diagnosis of alcohol 
abuse, episodic.  The veteran described this as a stress 
reliever.  However, the alcohol tended to loosen his anger, 
and this became a problem.

On mental status examination, the veteran was described as 
being mildly to moderately overweight and appearing to be his 
indicated age.  He was accompanied by his spouse of 28 years.  
He was cooperative during the interview.  There was a fair 
amount of lability when taking about his Vietnam experiences.  
He stayed on topic without difficulty.  His rate of speech 
was unremarkable.  His mood was predominantly one of chronic 
low grade depression, discouragement, and distress with 
significant activation of distress and agitation when talking 
about his experiences and symptoms.  Both he and his wife 
concurred that symptoms had been staying very consistent 
throughout the 28 years they had been married with no clear 
periods of remission.  During that time, there had been 
considerable social impairment.  He had numerous job changes 
related to symptoms, finally settling on being self employed 
so that he could maintain a work pattern.  There was no 
evidence of a psychoactive disorder.  There was no evidence 
of delusions, and hallucinations were denied.  Vocabulary was 
good, and immediate and delayed recall were good.  Memory of 
past events was also good.  The veteran's intelligence 
appeared to be in the normal range.  Insight appeared to be 
quite good.  Judgment was intact for usual, legal, and 
financial matters.  

The diagnoses were post-traumatic stress disorder, chronic; 
depression, not otherwise specified, appears to be secondary 
to post-traumatic stress disorder; and alcohol abuse, 
episodic, which also appears significantly secondary to post-
traumatic stress disorder.  The examiner noted that the 
symptoms had remained constant pretty much irrespective of 
the environmental situation.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 55.  The examiner 
recommended continued outpatient care.  He said that the 
veteran was competent, and that there was considerable 
social, interpersonal and occupational impairment related to 
chronic post-traumatic stress disorder symptoms.  

The Board notes that a GAF score of 1-10 indicates that there 
is a persistent danger of severely hurting self or others 
(e.g., recurrent violence) or persistent inability to 
maintain minimal personal hygiene or serious suicidal act 
with clear expectation of death.  A score of 11-20 indicates 
that there is some danger from hurting self or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent, manic excitement) or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication (e.g., largely incoherent 
or mute).  A score of 21-30 indicates that behavior is 
considerably influenced by delusions or hallucinations or 
that there is serious impairment in communication or judgment 
(e.g., sometimes incoherent, acts grossly inappropriately, 
suicidal preoccupation) or inability to function in almost 
all areas (e.g., stays in bed all day; no job, home, or 
friends).  A score of 31-40 indicates that there is some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A score of 71-80 reflects that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (difficulty concentrating after family 
argument), and no more than slight impairment in social, 
occupational and/or school functioning.  A score of 81-90 
indicates that there are absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  A score of 91-100 indicates 
superior functioning in a wide range of activities, life's 
problems never seem to get out of hand, is sought out by 
others because of his or her many positive qualities.  No 
symptoms.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

After considering the evidence, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating.  The Board also notes that the GAF score 
which was 55 is considered to be consistent with moderate 
impairment.  The Board notes that this score is reflective of 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational or school functioning (e.g. few friends, 
conflicts with peers or coworkers).  See 38 C.F.R. § 4.125 
(61 Fed. Reg. 52700 (1996)) (which incorporates the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders).  The Board finds 
that the post-traumatic stress disorder is not productive of 
occupational and social impairment characterized by 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Such symptoms 
generally were not found on the examination.  Accordingly, 
the Board concludes that the criteria for a disability rating 
higher than 50 percent for post-traumatic stress disorder are 
not met under the revised schedular criteria for evaluating 
post-traumatic stress disorder with alcohol dependence and 
dysthymia.

II.  Entitlement To A Total Disability Rating Based On 
Individual
 Unemployability Due To Service-Connected Disabilities.

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  He 
asserts that his service-connected disabilities prevent him 
from working.  

As noted above, service-connected disabilities are rated 
based primarily upon the average impairment in earning 
capacity.  Total disability is considered to exist when there 
is any impairment which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (1998).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
(Schedule) prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2) (1998).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 (1998) are met.  Id.  
Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. Individual unemployability 
must be determined without regard to any nonservice-connected 
disabilities or the veteran's advancing age.  38 C.F.R. § 
3.341(a); see 38 C.F.R. § 4.19 (1998) (stating that age may 
not be a factor in evaluating service-connected disability or 
unemployability).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a) (1998).

The Board notes initially that the veteran's service-
connected disabilities are post-traumatic stress disorder 
with alcohol dependence and dysthymia, rated as 50 percent 
disabling; tinnitus, rated as 10 percent disabling; posterior 
tibial tenderness and arch strain of the right foot secondary 
to a shell fragment wound, rated as noncompensably disabling; 
and bilateral hearing loss, rated as noncompensably 
disabling.  The ratings for these disorders (except the 
tinnitus) were confirmed by the Board in a decision of 
December 1997.  The combined disability rating is 60 percent.  
Thus, his combined service-connected rating does not meet the 
percentage criteria of 38 C.F.R. § 4.16(a) (1998).

For veterans who fail to meet the percentage standards noted 
above, but who are unemployable by reason of service-
connected disabilities, the case may be referred to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b) 
(1998).  The Board notes, however, that there is no evidence 
that the service-connected disabilities render the veteran 
unable to work.  The veteran's claim for increased 
compensation based on unemployability which he submitted in 
May 1996 shows that his previous employment was as a janitor, 
as a trainman, as a construction worker, and as a millwright.  
He reported that he became too disabled to work in January 
1995 (although he indicated that his dates of employment as a 
janitor extended to April 1996).  He also indicated that he 
had completed a high school education.

The Board notes that the veteran has significant nonservice-
connected disabilities.  The VA post-traumatic stress 
disorder examination conducted in April 1998 shows that he 
stopped working after having surgery for clogged arteries in 
his neck.  The report of a general medical examination 
conducted by the VA in April 1998 also shows that the 
veteran's physical disabilities are primarily nonservice-
connected disabilities.  The report shows that the veteran 
reported having ringing of the ears since the early 1970's, 
but denied having loss of hearing ability.  He said that he 
had joint pains in his knees and ankles and had been treated 
by rheumatology for inflammation.  He said that he walked for 
five minutes on a treadmill two to three times per day, and 
that this caused him to have dyspnea.  He had a carotid 
artery graft in January 1998 secondary to left side numbness 
and decreasing vision.  He also had low back pain which was 
constant and got worse with bending and lifting.  He said 
that he had been told that his T12 and L4, L5, and L6 were 
changing.  In order to improve his back pain, he did leg 
lifting exercises every morning and occasionally took Aleve.  
He said that he occasionally felt a popping sensation.  He 
had a history of alcohol abuse that was in remission.  He had 
injuries from shrapnel in the right leg and foot, but this 
did not cause him any problems.  Following examination, the 
diagnoses were (1) hypertension benign essential; (2) status 
post right carotid artery graft with saphenous vein, January 
1998; (3) TIAs in remission; (4) alcohol abuse in reemission; 
(5) traumatic shrapnel injuries to the lower extremities; (6) 
gout in remission; (7) tinnitus; and (8) mild degenerative 
spine disease. 

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided.  See 38 C.F.R. § 4.14 
(1998).  Therefore, the foregoing evidence does not provide 
support for the claim for a total rating based on 
unemployability due to service-connected disabilities.

The Board finds that the evidence of record shows that the 
veteran's service-connected disabilities, in and of 
themselves, are not of such nature and severity as to prevent 
him from securing or following all types of substantially 
gainful employment.  A written statement from the veteran's 
former employer, a public school system, dated in June 1996, 
shows that the veteran performed maintenance work for 42.5 
hours per week.  No concessions were necessary by reason of 
age or disability.  He reportedly left employment because he 
needed to make more money.  He last worked in April 1996.

The Board has noted that a letter from the RO dated in May 
1997 shows that the veteran was denied entitlement to 
vocational rehabilitation because, based upon his 
disabilities, it was not reasonably feasible for him to 
benefit enough from the program to become employed.  The 
letter, however, does not contain any indication that this 
conclusion was based solely on the service-connected 
disabilities rather than upon both service-connected and 
nonservice-connected disabilities.  

A medical memorandum prepared by a VA physician at the RO and 
dated in April 1997 shows that the examiner noted that the 
veteran had a past work history which was spotty in that he 
had not stuck with several types of work.  The examiner said 
that this pattern was probably the result of his post-
traumatic stress disorder.  The examiner stated that any 
stressful work would more than likely aggravate the veteran's 
medical disabilities, and that the veteran's past work 
performance would more likely than not continue into the 
future.  He also stated that the veteran's reaction to 
stress, his lack of focus, and the chronic nature of his 
primary disabilities did not agree for a promising stable 
work future.  The Board notes, however, that the examiner did 
not go so far as to state the veteran's disabilities would 
preclude him from working altogether.   

The Board also notes that the veteran had not presented any 
medical or professional opinion showing that his service-
connected disabilities alone prevent him from working on all 
types of employment.  The Social Security Administration has 
reported that the veteran is not entitled to benefits from 
that organization.  Finally, the VA post-traumatic stress 
disorder examination conducted in April 1998 shows that the 
veteran reported that he had been approved to return to work.  

Based on the foregoing, the Board finds that the veteran's 
service-connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  
Accordingly, the Board concludes that the criteria for a 
total disability rating based on individual unemployability 
due to service-connected disorders are not met and referral 
for extraschedular consideration is not warranted.


ORDER

An increased rating for post-traumatic stress disorder with 
alcohol dependence and dysthymia, currently rated as 50 
percent disabling, is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

